Title: From Abigail Smith Adams to Harriet Welsh, 11 April 1815
From: Adams, Abigail Smith
To: Welsh, Harriet




dear Harriet
Quincy April 11th 1815.



I would not have you expose yourself to go out in the rain, but when you do go out, John prays you not to forget the Shawl. I do not know if I mentiond half a pd wick yarn be so good as to look for black bombazeen I am told it is better for a pelise than Silk—the weather promises So bad & the roads so heavey that the P—— is discouraged from going. my Spirit will be with them altho my Body is absent— your Afflicted Friend


A Adams


Mr Adams desired me to ask you to mention to mr Hinkly that he would be in Boston upon his return from court & pay the passage of the Boys. he has money due which he expects then to receive without borrowing for them. will you be so kind as to Send in to mr Brisler & know if he has put up the articles he was to get when he delivers them it will be proper to take a Receit of the Captain to whose care they are to be committed—

